   Case 4:19-cv-00351-RSB-CLR Document 21 Filed 09/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RHONDA MAXWELL,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-351

         v.

 DEPARTMENT OF JUVENILE JUSTICE,

                Defendant.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s September 10, 2020, Report and Recommendation, (doc. 20), to which Plaintiff has not

filed objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 20),

as its opinion and GRANTS Defendant’s Motion to dismiss, (doc. 11). Plaintiff’s complaint,

(doc. 1), is, therefore, DISMISSED. The Court DIRECTS the Clerk of Court to CLOSE this

case.

        SO ORDERED, this 29th day of September, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
